DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Objections
In claim 10, “said substrate” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenney et al. (US 2004/0068313; hereinafter “Jenney”).
Regarding claim 1, Jenney discloses an implantable lead device for conducting electrical signals (e.g. Fig. 1) comprising: a distal end and a proximal end, wherein the lead device comprises one or more homogeneous continuous conductive polymeric material elements supported by one or more segmented non-conductive polymeric materials (e.g. ¶¶ 41-44); and an isolated conductive pathway defined by an arrangement of the one or more homogeneous continuous conductive polymeric material elements (e.g. ¶¶ 41, 42 – conductive polymer #44/48) and the one or more segmented non-conductive polymeric materials (e.g. Fig. 4, #64), wherein the one or more isolated conductive pathways transition to one or more non-isolated conductive areas for electrical dispersion or electrical reception (e.g. ¶¶ 46 – where pin 62 is the non-isolative conductive area for electrical reception).
Regarding claim 2, Jenney discloses the non-isolated conductive polymeric areas conductively transition to a separate conductive polymeric material or metallic material or combination thereof (e.g. ¶¶ 46 – where the pin and/or electrodes of the lead are made of metal – Claim 27).
Regarding claims 3-4, Jenney discloses one or more open or closed cavities are defined within the non-conductive polymeric materials and are contiguous with adjacent conductive or non-conductive polymeric materials (e.g. ¶¶ 51 – where the lumen 52 is an open cavity defined and contiguous within the materials).
Regarding claim 6, Jenney discloses one or more open or closed cavities contain a non-polymeric structural substance (e.g. ¶¶ 51 – stylet).
Regarding claim 7, Jenney discloses conductive polymeric material is juxtaposed contiguously with non-conductive polymeric material by means of an additive manufacturing process and manner as to allow for the two materials to become intertwined with no resulting bisection of conductivity (e.g. Fig. 2 – where the examiner notes non-conductive polymeric material or insulative material is juxtaposed contiguously along the length of the lead - #33/38/etc.).
Regarding claim 8, Jenney discloses one or more homogeneous continuous conductive polymer elements are constructed of one or more coextruded or coaxially extruded conductive polymers of differing material properties (e.g. ¶¶ 42 – “silver-coated, nickel-filled silicone rubber”).
Regarding claims 10-11, Jenney indicates NuSil R2637 as an example of the polymeric conductive material.  The examiner notes that NuSil specifically indicates that this material is self-curing and cured at 302F – necessarily requiring some level of thermal and/or light energy to heat the material to that temperature.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jenney in view of Greenberg et al. (US 2010/0331854; hereinafter “Greenberg”). Jenney fails to expressly disclose a cavity made to contain or transport light and/or fluids.  In the same field of endeavor, Greenberg discloses an implantable lead device with a lumen for transporting fluid (64) and/or light (73) in order to provide effective treatment to the patient’s internal organs.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to use the known technique of transporting fluid/light as taught by Greenberg, in order to improve the similar lead device of Jenney in the same manner by allowing any light or fluid to improve the treatment at the target location of the patient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792